In an action for the agreed price of goods sold and delivered, order denying defendant’s motion to open its default and to vacate the judgment entered, reversed on the law and the facts, without costs, and motion granted to the extent of vacating defendant’s default, without costs, on condition that the judgment entered stand as security, and that the case be restored to the trial calendar for the June term and tried at that term, subject to the approval of the justice presiding. Appeal from the inquest and judgment dismissed, without costs. In view of the serious illness of defendant’s president, who was a necessary and material witness, the defendant, in our opinion, was entitled to an adjournment of the trial, and it was an improper exercise of discretion to direct that an inquest be taken. Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.